       Case 5:19-cv-00405-FB-ESC Document 41 Filed 08/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ALEX GORDON,                                    §
                                                §
                  Plaintiff,                    §                 SA-19-CV-00405-FB
                                                §
vs.                                             §
                                                §
FEDERAL IT CONSULTING,                          §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Protective

Order [#32] and Plaintiff’s Motion for Continuance [#34]. By his motion for protective order,

Plaintiff Alex Gordon, proceeding pro se, asks the Court to issue an order prohibiting Defendant

from allowing Aaron McKee and Mike Rulo to be present at one another’s depositions as

designated corporate representatives of their employer Defendant Federal IT Consulting.

Plaintiff argues that Mr. McKee and Mr. Rulo are both fact witnesses and their presence at each

other’s depositions will taint the deposition testimony. By his motion for continuance, Plaintiffs

asks the Court to extend the discovery and dispositive motions deadlines in this case. The Court

held a hearing on the motions on August 21, 2020, at which Plaintiff and counsel for Defendant

appeared telephonically. At the close of the hearing, the Court issued certain oral rulings, which

it now memorializes with this written Order.

       The Court will deny Plaintiff’s motion for protective order. The Federal Rules of Civil

Procedure allow a court, for good cause, to issue an order to protect a party from “annoyance,

embarrassment, oppression, or undue burden or expense,” including “designating the persons

who may be present while the discovery is conducted.” Fed. R. Civ. P. 26(c)(1)(E). A party



                                                1
       Case 5:19-cv-00405-FB-ESC Document 41 Filed 08/22/20 Page 2 of 4




may not simply request sequestration of a witness at the time and place of the scheduled

deposition, as is permitted in the context of trial testimony through the invocation of “the rule.”

See In re Terra Int’l, Inc., 134 F.3d 302, 306 (5th Cir. 1998); Fed. R. Evid. 615 (establishing the

right of any party at trial to invoke “the rule” to request that the court “order witnesses excluded

so that they cannot hear other witnesses’ testimony”). Rule 30 of the Federal Rules of Civil

Procedure expressly excludes the application of Federal Rule of Evidence 615 in the context of a

deposition. Fed. R. Civ. P. 30(c)(1) (“The examination and cross-examination of a deponent

proceed as they would at trial under the Federal Rules of Evidence, except Rules 103 and 615.”).

Because “Rule 30(c)’s exclusion of depositions from the strictures of Rule 615 was intended to

establish a general rule that ‘other witnesses are not automatically excluded from a deposition

simply by the request of a party,’” a showing of good cause under Rule 26 is required to exclude

a witness from a deposition. In re Terra Int’l, Inc., 134 F.3d at 306 (quoting Fed. R. Civ. P.

30(c) advisory committee notes); Fed. R. Civ. P. 26(c).

       Plaintiff has failed to demonstrate the required good cause to exclude Mr. McKee and

Mr. Rulo from one another’s depositions. Plaintiff merely argues that allowing Mr. McKee to

attend Mr. Rulo’s deposition as Defendant’s representative and allowing Mr. Rulo to attend Mr.

McKee’s deposition as Defendant’s representative threaten to taint the discovery process without

identifying the basis for such concern.

       At the hearing, the Court also addressed a dispute the parties raised in their pre-hearing

Advisory [#38] regarding Defendant’s ability to conduct discovery concerning Plaintiff’s

purported emotional distress damages.       During his deposition, Plaintiff refused to answer

questions related to whether he had taken medications or received treatment related to his

emotional distress. Defendant maintains it is entitled to this sort of information because of the



                                                 2
       Case 5:19-cv-00405-FB-ESC Document 41 Filed 08/22/20 Page 3 of 4




damages pleaded by Plaintiff in his Complaint. During the hearing, the Court ordered the parties

to further confer on this topic. The Court directed Defendant to propose a stipulation regarding

Plaintiff’s damages that, if Plaintiff agrees to, may alleviate Defendant’s need to pursue further

discovery on this topic. If the parties are unable to reach an agreement on this point through a

stipulation or otherwise, Defendant will be allowed to file a motion on this narrow issue with the

Court. In order to save time and resources, and because a ruling on a summary judgment motion

may moot this point, the Court will allow Defendant to raise this issue after discovery is closed

and the summary judgment motion is ruled in the event that a claim or claims survive for trial

that involve emotional distress damages. If discovery is reopened at that point, it will be for that

limited purpose.

       As to Plaintiff’s motion for continuance, the Court will grant Plaintiff’s request to extend

certain scheduling order deadlines and establish new deadlines herein for the discovery and

dispositive motions deadlines.     This additional time will allow the parties to conduct the

additional depositions discussed at the hearing now that the Court has provided clarification

around the issue of who may attend as a corporate representative.

       Finally, at the hearing the Court noted that Defendant has not filed an answer in this case.

Accordingly, the Court will also order Defendant to file an answer within two weeks of the

Court’s hearing.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Protective Order [#32] is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Continuance [#34] is

GRANTED.




                                                 3
       Case 5:19-cv-00405-FB-ESC Document 41 Filed 08/22/20 Page 4 of 4




      IT IS FURTHER ORDERED that the parties shall complete all discovery on or before

September 21, 2020.

      IT IS FURTHER ORDERED that the parties shall file all dispositive motions no later

than October 20, 2020.

      IT IS FINALLY ORDERED that Defendant file an answer to Plaintiff’s Complaint on

or before September 4, 2020.

      SIGNED this 22nd day of August, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                           4
